[header.jpg]
 
ENDORSEMENT AGREEMENT

 
THIS AGREEMENT is entered into by and between Michael Vick, (“Endorser”) and
MusclePharm Corporation with its principal place of business in Denver,
Colorado, and its affiliated entities, (collectively, “MusclePharm” or the
“Company”).
 
RECITALS

 
Whereas, MusclePharm is engaged in the business of developing and marketing
nutritional products for athletes and fitness enthusiasts, and
 
Whereas, the full range of MusclePharm’s nutritional products and dietary
supplements shall be referred to as “Products”, and
 
Whereas, MusclePharm from time to time uses consumer, celebrity, and expert
endorsements or testimonials to promote MusclePharm Products in marketing and
advertising materials, and
 
Whereas, MusclePharm desires to engage Endorser, and Endorser desires to accept
the engagement, as more fully described in this Agreement, whereby Endorser will
lend his name, reputation, and appearance to endorse and promote MusclePharm and
its Products.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the parties agree as follows:
 
1.           Term:  This Agreement shall have an initial term of two (2)
years.  The term shall commence on July 15, 2011 and shall expire on July 15,
2013, unless otherwise terminated earlier. The period from July 15, 2011 to July
14, 2012 shall be referred to as the “First Contract Year”.  The period from
July 15, 2012 to July 15 2013 shall be referred to as the “Second Contract
Year”.
 
This Agreement may be renewed for an additional term of one year (“Third
Contract Year”) by MusclePharm, in its sole discretion, with notice to Endorser
by May 15, 2013. If this Agreement is renewed for an additional term, commencing
July 15, 2013, the Agreement shall expire and terminate automatically without
further notice on July 15, 2014. The terms and conditions of the renewal will be
negotiated in good faith by the parties based on the criteria attached hereto as
Exhibit “A”.
 
2.           Engagement: MusclePharm hereby engages Endorser and Endorser
promises and agrees to hold himself available to use, evaluate, advertise and
promote certain MusclePharm Products, as may be requested by
MusclePharm.  Endorser also agrees to the use, during the term, of his name,
photograph, appearance, likeness, reputation, voice, signature and other
identifying characteristics, as more fully described below (Endorser’s
appearance, voice and identifying characteristics, described in paragraph 6
below, shall be referred to as his “Name and Appearance”) to advertise and
promote the business of MusclePharm and its Products.
 
[footer.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[header.jpg]
 
3.           Endorsement of Products: Endorser agrees that he will use and
evaluate the Products according to the recommended use and dose
guidelines.  Based on Endorser’s knowledge, personal use and experience with the
Products he shall from time to time during the term of this Agreement provide
his honest evaluation, opinion, and findings about the Products he is endorsing
and promoting.  The endorsements must be based on Endorser’s knowledge and/or
personal use and experience with the Products at or about the times the
endorsements are made.  Endorser’s statements and endorsements, or paraphrases
thereof, may be used by MusclePharm to advertise, promote and publicize its
business and Products as provided herein.  Endorser’s endorsements of the
Products will be in accordance with the guidelines established by the Federal
Trade Commission for endorsements in advertising.  If requested by MusclePharm,
Endorser shall provide a signed affidavit in form satisfactory to MusclePharm
confirming Endorser’s compliance with the FTC standards in connection with his
endorsements and endorsement activities.
 
MusclePharm will use Endorser’s testimonials, endorsements, paraphrases thereof,
and Endorser’s picture, likeness, facsimile signature or similar identifying
characteristics, in association with the Products. This limitation applies to
Endorsement of Products as well as to the Right of Publicity set forth at
Paragraph 6 below.
 
4.           Advertising and Promotional Activities:  During the term of this
Agreement the Endorser agrees to perform the following advertising and
promotional services for MusclePharm:
 
(a)           Endorser agrees that MusclePharm shall have the unlimited right to
use, worldwide, Endorser’s Name and Appearance to advertise MusclePharm and its
Products in print media, and in all other forms of media including, but not
limited to, point of sale material, premiums and novelties, direct marketing
material, and radio, television, electronic, and computer media (including but
not limited to MusclePharm’s Internet and social media websites).  Print media
will also include promotional items on which Endorser’s picture; likeness,
facsimile signature or similar identifying characteristics may appear (e.g.,
posters, footballs, jerseys, etc.).  Endorser will have the right to approve, in
writing via his representative’s office, print-advertising materials which
utilize Endorser’s Name and Appearance, but Endorser will not unreasonably
withhold approval and will promptly respond to all approval requests.  In the
event Endorser appears in television commercials promoting MusclePharm and its
Products during the term hereof, and for the purpose of computing health and
welfare benefit contributions and any other payments under any SAG or AFTRA
contracts applicable to Endorser's appearance in such television commercials,
then 25% of the compensation payable to Endorser under this Agreement shall be
allocated as fair and reasonable consideration for Endorser's work and
appearance in television commercials broadcast during the term or thereafter
during the six month use-up period defined below.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]
 
MusclePharm also shall have the unlimited right to use, worldwide, Endorser’s
oral or written endorsements of Products, or paraphrases thereof, to promote
MusclePharm, its business, Products and publications.
 
The right to use Endorser's Name and Appearance granted to MusclePharm in this
section shall extend for six (6) months beyond the expiration of this Agreement
(the "Use-up Period"). MusclePharm shall create no new advertising during the
Use-up Period using Endorser's Name and Appearance, but shall have the right to
use during the Use-up Period Endorser's Name and Appearance in advertisements
and promotional materials created before the expiration date of this Agreement.
 
(b)          Endorser will aggressively promote MusclePharm via his websites
(e.g. mikevick.com) and social media outlets (e.g. Facebook, Twitter and any
future social media outlets used by Endorser; hereinafter collectively “Social
Media”) on a regular basis.  MusclePharm shall have the right to directly
contact Endorser’s Social Media representatives for purposes of drafting
statements for use on Endorser’s Social Media sites.  Endorser’s Social Media
representatives must respond to MusclePharm’s requests within two (2) hours
during normal business hours (8:00 am to 7:00 pm Eastern Time).  Requests made
outside normal business hours shall receive a response by 8:00 am Eastern Time
the following day.
 
 
For all Endorser’s websites and Social Media sites:

 
 
·
Endorser shall identify himself as a “MusclePharm Athlete” under his profile
name and prominently display the MusclePharm logo.

 
·
Endorser shall provide a prominently placed link to musclepharm.com and any
additional MusclePharm websites as may be requested by MusclePharm from time to
time.

 
·
Endorser shall place a MusclePharm banner or advertisement selected by
MusclePharm.  Endorser shall have the right to approve the banner or
advertisement; such approval shall not be unreasonably withheld.



 
Endorser shall create a Note page dedicated to MusclePharm and its Products on
his Facebook page.  Endorser shall be a follower of MusclePharm on Twitter and
“Like” MusclePharm on Facebook.

 
Endorser will provide online content for MusclePharm’s websites and social media
websites as requested by MusclePharm.  This will be in a form agreed to by the
parties (e.g. training video or video interview with a MusclePharm
representative).  This will be scheduled so as to not interfere with Endorser’s
obligations to his team and the NFL.
 
(c)          MusclePharm will provide Endorser with MusclePharm logo wearing
apparel that Endorser will make a good faith effort to wear when appropriate,
and within team and NFL guidelines, in connection with interviews, media and
other public appearances, and in connection with Endorser’s routine daily
activities.  Endorser will also interview with a designated representative from
MusclePharm for purposes of preparing an article about Endorser for publication
in print media “advertorial” format (e.g. multi-page print or web format ad) or
other reasonable format designated by MusclePharm.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

(d)           During the term of this Agreement, Endorser shall exercise his
best efforts to promote MusclePharm and its Products in connection with print,
television, radio or online interviews granted by Endorser.  This specifically
includes, but is not limited to, wearing MusclePharm apparel at every
promotional opportunity.  Endorser shall prominently display MusclePharm
Products, including MusclePharm MuscleGel, in his locker.  Endorser shall
display MusclePharm MuscleGel in his hand during interviews when appropriate,
and within team and NFL guidelines.
 
(e)          During the term of this Agreement, Endorser shall participate in
three (3) personal appearances (“Appearances”) or photo/video sessions
(“Production Days”) per Contract Year.  Appearances may be up to four (4) hours
in length not including travel time to and from the appearance, as scheduled by
MusclePharm, for the purpose or promoting MusclePharm and it’s
Products.  Production Days shall be for the purpose of MusclePharm obtaining a
sufficient number of acceptable photographs and/or video footage of Endorser for
the editorial and commercial uses intended by MusclePharm pursuant to this
Agreement.  Production days may be up to eight (8) hours in duration.
 
(f)          Endorser may make additional personal appearances, at the request
of MusclePharm, but the parties agree that Endorser shall have no specific duty
or obligation to make more appearances, and that doing so will be a gesture of
goodwill on the part of Endorser with compensation, if any, to be determined
prior to Endorser making the additional appearances.  None of Endorser’s
appearances for MusclePharm, pursuant to this Agreement, shall be at events
promoted as autograph or sports card shows.
 
(g)          Endorser expressly represents and warrants that he is not subject
to any restriction or limitation by way of employment or contractual obligation
that may impair or limit his performance of the advertising and promotional
activities described above, and that Endorser has the express approval of his
present employer to make the promises and commitments set forth herein, and will
advise any future employer of his obligations hereunder.
 
5.           Scheduling: The Production Days, the interview of Endorser by
MusclePharm, personal appearances, and all advertising and promotional
activities requested by MusclePharm shall be scheduled by mutual agreement and
with due consideration for Endorser’s other business activities and commitments
occurring during the term of this Agreement.  To the greatest extent
practicable, Endorser’s commitments pursuant to this Agreement shall be
scheduled during the off-season for professional football.  Endorser agrees that
he will in good faith make every reasonable effort, given his other commitments,
to give priority to the fulfillment of his obligations pursuant to this
Agreement.  The parties shall confer periodically for the purpose of
coordinating and scheduling Endorser’s advertising and promotional activities
and services.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]
 
6.           Right of Publicity:  As provided below, Endorser expressly,
exclusively and irrevocably grants to MusclePharm the right to use Endorser’s
name, photograph, picture, appearance, or likeness, including video and other
recordings of Endorser’s appearance, along with the right to use Endorser’s
voice, including audio or other recordings of Endorser’s voice, Endorser’s
signature, personal or professional background and experience, reputation,
quotations and endorsements, or paraphrases of Endorser’s quotations and
endorsements, or any other personal identification or identifying
characteristics, however obtained, including touch-ups, simulations or
compositions of any of the above whether generated by computer or by any other
means, for the period of time and for the purposes set forth in this
Agreement.  Collectively, Endorser’s personal identifying characteristics, set
forth in this paragraph, will be referred to as Endorser’s “Name and Appearance”
and the rights Endorser grants to MusclePharm to use Endorser’s Name and
Appearance will be referred to as the “Right of Publicity” or the “Rights to
Publicize.”
 
(a)        During the term of this Agreement, Endorser grants to MusclePharm and
consents to MusclePharm’s unlimited commercial use of Endorser’s Name and
Appearance, and the Rights to Publicize Endorser’s Name and Appearance, in
MusclePharm’s sole discretion, to advertise, promote, endorse and publicize
Products, and MusclePharm’s business, worldwide in any media selected by
MusclePharm, including but not limited to print, radio, television, electronic,
telephone, wireless or internet.
 
(b)         Endorser also irrevocably grants to MusclePharm and consents to
MusclePharm‘s unlimited editorial use of Endorser’s Name and Appearance in
Company published materials.  For purposes of this Agreement, MusclePharm’s
editorial use of Endorser’s Name and Appearance shall mean a use that does not
directly promote, advertise or endorse MusclePharm’s business or its Products.
 
(c)         MusclePharm may in its sole discretion exercise some or all of the
rights granted by Endorser in this Agreement, but MusclePharm shall have no
obligation to exercise or use the rights Endorser has granted.  If MusclePharm
elects to not exercise or use all the rights granted by Endorser, MusclePharm’
election shall not be interpreted or construed as a waiver or release of such
rights. MusclePharm shall have the rights to use Endorser’s Name and Appearance
and the Right to Publicize Endorser’s Name and Appearance, as provided in this
Agreement, unless Endorser and MusclePharm enter into a separate written
agreement in which MusclePharm waives or releases some or all of the rights
Endorser has granted in this Agreement.
 
(d)         Endorser expressly represents and warrants that he is not subject to
any restriction or limitation by way of employment or contractual obligation
that may impair or limit the right of publicity granted herein by Endorser, and
that Endorser has the express approval of his employer to make the promises and
commitments set forth herein.
 
7.           Compensation:  As compensation for the endorsements and
testimonials given by Endorser, and for his advertising and promotional
activities, and for the right to publicize Endorser’s Name and Appearance,
MusclePharm shall compensate Endorser as follows:
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]
 
(a)         Cash: During the term of this Agreement, MusclePharm shall pay
Endorser $200,000 per Contract Year (for a total of $400,000 during the two year
term). Payments shall be made in installments as follows:
 
$50,000 payable on each of the following dates:
 
 
·
First photo shoot (currently scheduled on or about July 20, 2011)

 
·
September 15, 2011

 
·
January 1, 2012

 
·
April 1, 2012

 
·
July 1, 2012

 
·
September 15, 2012

 
·
January 1, 2013

 
·
April 1, 2013



(b)         Stock: During each Contract Year of this Agreement, MusclePharm
shall issue Endorser $100,000 in MusclePharm restricted stock (“Stock”), for
services performed.  Stock will be valued based on the average closing price for
the twenty (20) trading days prior to the date of issuance.  Stock shall be
issued in compliance with all SEC rules and regulations.
 
(c)         Bonus Compensation:  Endorser shall be paid performance bonus
compensation as follows:
 
 
§
Endorser is selected for and plays in the Pro Bowl: $25,000 cash and $50,000 in
Stock.

 
§
Endorser’s NFL team makes the playoffs:  $25,000 cash and $50,000 in Stock.

 
§
Endorser wins the NFL Most Valuable Player Award: $50,000 cash

 
§
Endorser’s NFL team plays in the Super Bowl: $50,000 cash



(d)         MusclePharm also shall provide a reasonable supply of Products and
apparel for Endorser’s personal use and endorsement as contemplated by this
Agreement.
 
8.           Termination:  This Agreement may be terminated by either party at
any time upon mutual agreement in writing; or upon a material breach or default
of this Agreement; or upon the death, disability or incapacity of Endorser:
 
(a)           In the event either party desires to terminate this Agreement
because of a material breach or default by the other party, the party seeking to
terminate shall give written notice of intent to terminate to the other party,
and in such notice shall set forth in reasonable detail the facts, circumstances
or events causing the alleged breach or default (“Events of Default”).  The
party in default shall have thirty (30) days notice in which to cure the Events
of Default to the reasonable and objective satisfaction of the terminating
party.  If the party in default fails, refuses or is unable for any reason to
cure the Events of Default to the reasonable and objective satisfaction of the
terminating party, then the terminating party may terminate this Agreement by
giving a written termination notice which shall be effective on third calendar
day after the date of the termination notice.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

(b)           This Agreement may also be terminated by MusclePharm, upon five
day’s prior written notice, if death, disability, physical injury, or other
incapacity causes Endorser to be unable to perform a material amount of the
personal or consulting services described in this Agreement.  Upon termination
by MusclePharm because of death, disability, physical injury, or other
incapacity, the rights to use Endorser’s Name and Appearance will immediately be
revoked with no “use-up period” unless agreed to in a separate written agreement
executed by MusclePharm and either the Endorser or the Endorser’s heirs.  If
Endorser has performed all services required by this Agreement, MusclePharm will
be obligated to compensate Endorser or Endorser’s heirs with the full
compensation amount of this Agreement.
 
(c)           Upon any termination of this Agreement, for any reason,
MusclePharm shall not be liable to pay any compensation for services performed
after the termination and Endorser shall not be obligated to perform any
services after the date of a termination notice.  If Endorser has performed all
services required by this Agreement, then upon termination, MusclePharm shall
pay the full compensation amount of this Agreement.
 
9.           Expenses:  MusclePharm shall pay first-class travel and lodging
expenses for Endorser and one (1) guest.  Endorser shall be reimbursed for
additional expenses that are necessarily incurred in connection with services
requested by MusclePharm. MusclePharm’s obligation to reimburse Endorser
pursuant to this paragraph shall be subject to the presentation of an itemized
account of such expenditures, together with supporting receipts or invoices, for
any expenditure in excess of $50.00.  In order to obtain reimbursement for any
expense in excess of $500.00, Endorser shall obtain MusclePharm’s prior written
approval before incurring the expense, notwithstanding any other provision in
this paragraph.
 
10.           Independent Contractor:  It is expressly agreed that Endorser is
acting as an independent contractor in performing his services hereunder.
MusclePharm shall carry no worker's compensation insurance or any health,
accident or disability insurance to cover Endorser. MusclePharm shall not pay
any contributions to Social Security, unemployment insurance, federal or state
withholding taxes, nor provide any other contributions or benefits that might be
expected in an employer-employee relationship.  Endorser shall be solely
responsible and liable for reporting and paying all federal and state income or
other taxes applicable to the Endorser’s compensation under this Agreement, and
MusclePharm will provide Endorser with an IRS Form 1099 at the end of each
calendar year in which compensation is paid to Endorser.  It is further
understood and expressly agreed by Endorser that he has no right or authority to
incur expenses, obligations or liabilities in the name of or binding on
MusclePharm, and he shall not represent to third parties that he has any
relationship (e.g., employer-employee or principal-agent) with MusclePharm other
than the independent contractor arrangement set forth in this Agreement.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

11.           Indemnification:  Each party agrees to indemnify and hold the
other harmless from and against any and all demands, claims or actions for loss,
damage, or liability, including but not limited to loss of use of property,
personal injury, illness or death, suffered by any person where such loss,
damage, liability, injury, illness or death is proximately caused by negligence
of one party or the other, or by a material breach or default under this
Agreement.  In the event the parties’ acts or omissions jointly cause loss,
damage or liability, the parties shall be comparatively responsible for any such
loss, damage or liability in proportion to their comparative liability for the
claimant’s loss or injury.  Furthermore, MusclePharm agrees to indemnify Mike
Vick against any and all claims made by consumers and users of its products.
 
12.           Non-Competition:  During the term of this Agreement, or any
extensions of this Agreement, the Endorser shall not use, advertise, promote or
endorse the supplements or products of any company other than MusclePharm,
either directly or indirectly:
 
(a)         Endorser shall not advise, assist, perform services for, consult
with or participate, as an endorser, agent, representative, director, officer,
employee, member, or partner with any person or entity engaged in a business
that competes directly or indirectly with the business of MusclePharm unless
required or incidental to Endorser’s employment in the NFL.
 
(b)         Endorser shall not use or provide endorsements or testimonials for
products that compete with MusclePharm Products.
 
Any failure of Endorser to disclose such conflicting interests, or any breach of
this paragraph, shall be deemed a material breach of the Agreement.  Endorser’s
duty not to compete with the business of MusclePharm shall continue for a period
of six months following the expiration or termination of this
Agreement.  Endorser’s non-competition obligation shall not be required in the
event of a material breach of this Agreement by MusclePharm.
 
13.           Conduct:  This Agreement is for Endorser's personal services and
at all times Endorser shall conduct himself with due respect for social
conventions and decency, and Endorser shall not engage willfully in any act or
conduct or willfully become involved in situations or occurrences which in
MusclePharm’s sole judgment reflect unfavorably upon Endorser, or MusclePharm,
its business or its Products, or which result in Endorser being convicted of a
crime or otherwise coming into public disrepute.  Endorser shall exercise
self-conduct in such a manner so as to enhance the image and reputation of
MusclePharm and its Products. MusclePharm shall have the right to terminate this
Agreement immediately if Endorser engages in any act or conduct described in
this paragraph.
 
14.           Assignment:  This Agreement is for the personal services of the
Endorser and is entered into in reliance upon and in consideration of the
reputation and celebrity of Endorser. Endorser shall therefore not voluntarily
or by operation of law assign or otherwise transfer the obligations incurred on
his part pursuant to the terms of this Agreement without the prior written
consent of MusclePharm.  Any attempted assignment or transfer by Endorser of his
obligations without such consent shall be void.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

15.           Modification of Agreement:  The parties may modify this Agreement
hereto only by a written supplemental agreement executed by both parties.
 
16.           Notice: Any notice required or permitted to be given hereunder
shall be sufficient if given in writing, and sent by registered or certified
mail, postage prepaid, or by courier such as FedEx, addressed as follows:
 

 
If to MusclePharm:
 
If to the Endorser:
         
MusclePharm
Attn: Brad Pyatt; CEO
4721 Ironton Street
Denver, CO 80237
 
With a copy to:
 
MusclePharm
Attn:  Mark Campanini
General Counsel
401 N. Tryon St.; 10th Floor
Charlotte, NC  28202
 
Michael Vick
c/o Damien Butler
G³ Sports Marketing & Representation, LLC
1717 Dowling Drive
Irving, TX 75038



or to such other address as the parties hereto may specify, in writing, from
time to time. Written notice given as provided in this paragraph shall be deemed
received by the other party two business days after the date the mail is stamped
registered or certified and deposited in the mail, or deposited with courier.
 
17.           Governing Law:  This Agreement has been executed and delivered in
Denver County in the State of Colorado, and its interpretation, validity and
performance shall be construed and enforced in accordance with the laws of the
State of Colorado.  Venue for any proceeding to interpret, construe or enforce
this Agreement shall be Denver County, Colorado, whether such proceeding is in a
court of competent jurisdiction or pursuant to mediation or arbitration
proceedings.
 
18.           Dispute Resolution:  Any controversy, dispute or question arising
under this Agreement shall be determined, if possible, by good faith mediation,
arbitration or comparable alternative dispute resolution proceedings agreed to
by the parties.  In the event the parties cannot agree upon alternative dispute
resolution procedures to resolve their disagreements, then either party may
resort to litigation in a court of competent jurisdiction in Denver County,
Colorado.  In connection with any alternative dispute resolution proceedings,
including mediation or arbitration, the parties shall share equally the cost and
expense of the alternative dispute resolution proceeding, and each party shall
be responsible for its own attorneys’ fees.  In the event either party resorts
to litigation, the provisions of Colorado law will govern the award of
attorneys’ fees as a remedy.
 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]

 
19.           Binding Effect:  This Agreement when signed by the parties shall
be binding upon the parties, and their respective heirs, successors or legal
representatives.
 
20.           Payments:  All cash payments shall be made via wire transfer to
the endorser to an account provided by endorser or his representative.
 
21.           Trademarks:  Nothing contained in this agreement shall be
construed to convey to MusclePharm any right to use the trademarks, logos, team
identifications, uniforms, or uniform numbers (“Marks”) of any professional,
collegiate, or amateur football association and/or league (including any member
clubs or teams of such association and/or league) including, but not limited to
the NFL, any NFL Team, the NCAA, or any NCAA Team in conjunction with the
services provided in this agreement.  MusclePharm must acquire all rights to the
use of such Marks from the appropriate rights holder.
 
22.           Insurance:  MusclePharm shall be responsible to provide for any
appearance satisfactory evidence of self insurance or a certificate of insurance
evidencing Commercial General Liability insurance in either case with coverage
limits not less than $1,000,000 each occurrence.  Such insurance shall be
endorsed to name Endorser as Additional Insured with respect to claims arising
out of Appearances.
 
23.           Entire Agreement:  This Agreement contains the entire contract of
the parties with respect to the subject matter hereof and supersedes all
agreements and understandings between the parties concerning the subject matter
hereof.  The language in all parts of this Agreement shall in every case be
construed simply according to its fair meaning.
 
The remainder of this page intentionally left blank
 
 
 

--------------------------------------------------------------------------------

 
[header.jpg]
 
This Agreement when signed and dated by both parties shall be deemed to be made,
accepted and delivered in the City and County of Denver, Colorado, regardless of
where the Agreement is executed by the parties.
 
MUSCLEPHARM:
 
ENDORSER:
MusclePharm Corporation
          /s/ Brad Pyatt  
/s/ Michael Vick
BY: Brad Pyatt
 
Michael Vick
     
Date: July 20, 2011
 
Date: July 20, 2011

 
[footer.jpg]
 
 

--------------------------------------------------------------------------------

 
[header.jpg]
 
Exhibit “A”
 
Parameters for MusclePharm’s exercise of the optional Third Contract Year will
consist of the following:
 
·
Ease of working with Endorser

 
·
How accessible Endorser is to MusclePharm, when needed

 
·
How well Endorser follows the social media responsibilities as described by
MusclePharm

 
·
How well Endorser’s influence has increased sales over the two year
term:  MusclePharm expects a minimum increase of 15% of total Revenues and 30%
increase in MuscleGel Sales.

 
 

If all of the above parameters have been met by Endorser to MusclePharm’s
satisfaction and in their sole discretion, then the Third Contract Year key
terms will be as follows:


 
·
$250,000 cash (paid in 4 installments)

 
·
$150,000 in Stock

 
·
$25,000 cash bonus if Endorser is selected for and plays in the Pro Bowl

 
·
$25,000 if Endorser’s NFL team makes the Playoffs

 
·
$75,000 in Stock if Endorser makes the Pro Bowl or Endorser’s NFL team makes the
Playoffs

 
·
$100,000 cash bonus if Endorser wins NFL Most Valuable Player award or
Endorser’s NFL team plays in the Super Bowl


[footer.jpg]
 
 

--------------------------------------------------------------------------------

 